Appeal from an order, entered on the 10th day of March, 1910, denying a motion by the defendant to resettle the plaintiff’s case' on plaintiS’s appeal from a judgment in favor of the defendant, dismissing the plaintiff's complaint upon the merits, with costs to the defendant.
Dowling, J.:
This is an appeal from an order denying amotion to resettle plaintiff’s proposed.case oh appeal from a judgment in favor of defendant, dismissing the complaint upon the merits. So far as it is sought to compel the inclusion of photographic copies of certain checks, no good reason is shown why their reproduction in that form will be of any more value in the determination of the appeal than copies made in the usual manner. It is obvious, however, upon examination of the case as now made up, that testimony and exhibits have been omitted which are essential to a proper review of the judgment. The following proposed amendments are, therefore, allowed: Mbs. 19, 29, 31, 135, 139, 206, 335, 339, 365, 378, 380, 382, 387, 388, 395, 396, 401, 402, 405, 414, 420, 426, 433, 434, 435, 438, 439, so much of 445 (so much thereof as shows that the. purchase and sale book for October 13, 1902, was deemed to be called to the attention of the court), 446, 449," 450, 456, 457, 465, 466, 470, 471, 523, 524, 528, 531, 537, 559, 560, 561, 562, 563, 564, 565, 568£, 572, 577, 581,751, 753, 834, 836 to 847 inclusive, 856, 857, 866, 868, 870, 872, 873, 874, 878, 882, and so much of 879 as calls for the printing in full of the following ledger accounts: Albert Ulmann, B. & O. act.; Albert Ulmann, Regular; R. Ulmann; William M. Fleitman, Special; A. W. Sulzbacher; A. W. Sulzbacher, Special; O. J. Ludman; William Sulzbacher. The order appealed from will, therefore, be reversed, with ten dollars costs and disbursements to appellant, and the motion for a resettlement of the plaintiff’s proposed case on appeal granted to the extent heretofore indicated, with ten dollars costs. Ingraham, P. J., McLaughlin, Clarke and Scott, JJ., concurred. Order reversed, with ten dollars costs and disbursements, and motion granted to extent stated in opinion, with ten dollars costs. Settle order on notice.